            Case 0:18-cv-61513-JEM Document 25-5 Entered on FLSD Docket 08/28/2019 Page 1 of 1




                                                 EXHIBIT C

                   PREJUDGMENT INTEREST CALCULATIONS FOR LOSSES INCURRED BY
                            WESTCHESTER FIRE INSURANCE COMPANY

                          A                   B                   C               D
     Loss            Loss Amount     Date of Claim/Loss      No. of Days    Daily Interest   Total Interest
                                                             B to 8/14/19         Ax               CxD
                                                                              .000185479
Koldaire matter       $41,831.00         9/14/2018              335             7.76             2,599.60
Johnson Control
                      $81,582.00         3/27/2018              506             15.13            7,655.78
   Tree Tops
Johnson Control
                      $32,504.50         3/26/2018              507             6.03             3,057.21
 Judicial Tower
  Trane Peskoe
                      $17,736.07         6/23/2017              783             3.29             2,576.07
     Project
Marmich Peskoe
                      $32,961.52         6/22/2017              784             6.11             4,790.24
     Project
                                                                                              20,678.90
